DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on April 11, 2022 has been entered.  Any previous objection/ rejection not repeated herein has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-12,14, 24, 25, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsutani et al. (US 2014/0037502, already of record) in view of Hamada et al., (US 2010/0166605; hereinafter “Hamada”, already of record).
As to claims 24, 27 and 28, Tatsutani teaches a sample analysis system comprising:
a loader unit 22 configured to stock one or more sample racks holding samples in a row;
a first transport unit 340, arranged next to the loader unit, comprising:
an entry into which a sample rack coming from the loader unit is enabled to move (see Fig. 1);
an exit out of which a sample rack is enabled to move (see Fig. 1); 
a first conveyor 314a configured to convey a sample rack from the entry to the exit; and
a second conveyor 320 comprising a single straight track configured to convey a sample rack, wherein the second conveyor is configured to convey a sample rack in two opposite directions (first direction and second direction) along the row of samples (see para [0047] et seq.), 
a second transport unit, arranged next to the first transport unit, comprising:
an entry into which a sample rack coming from the first transport unit is enabled to move (see Fig. 3);
an exit out  of which a sample rack is enabled to move (Fig. 1); 
a first conveyor 310 configured to convey a sample rack from the entry to the exit; and
a second conveyor 320 comprising a single straight track configured to convey a sample rack, 
wherein each of two ends of each of the second conveyors is connected to each of two ends of each of the first conveyors, through one or more storage parts (storage parts correspond to rack holder 310 and rack receivers 330), the first storage part is disposed between the first conveyor 340 and the second conveyor 320 and configured to store one or more sample racks transported from the first conveyor and to supply the sample racks to one end of the second conveyor; and a second storage part 34 disposed between the first conveyor and the second conveyor and configured to receive the sample rack exited from another end of the second conveyor and to supply the sample rack to the first conveyor, and
wherein each of the measurement units comprises: (i) a preparation unit configured to prepare a measurement specimen from a sample obtained from the sample rack and a reagent; and (ii) a detector configured to perform a measurement on the measurement specimen, and
wherein the sample rack is shuttled, on the single straight track, between the measurement units of each pair so as to distribute the samples to the measurement units, and
the first measurement unit is “capable of” performing testing of a first measurement item and the second measurement unit is capable of performing testing of the first measurement item. See para [0039] et seq. of Tatsutani which teaches “among the three measurement units 41, the measurement units 41 at the right end and in the middle can perform measurement regarding a CBC item and a DIFF item. The measurement unit 41 at the left end can perform measurement regarding the CBC item, the DIFF item, and a RET item. The CBC item includes WBC (white blood cell), RBC (red blood cell), PLT (platelet), HGB (hemoglobin), and the like. The DIFF item includes MONO (monocyte), EO (eosinophil), BASO (basophil), NEUT (neutrophil), LYMPH (lymphocyte), and the like. The RET item includes RET (reticulocyte) and the like. Therefore, in a case where only the CBC item and the DIFF item are included in the measurement orders of the samples held in a sample rack L, this sample rack L is transported to the measurement unit 41 at the right end or in the middle. In a case where the RET item is included in the measurement orders of the samples held in a sample rack L, this sample rack L is transported to the measurement unit 41 at the left end. When the sample rack L is transported to its transport destination measurement unit 41, the first measurement (hereinafter, referred to as "first-round test") of each sample is performed by the measurement unit 41”.
Tatsutani teaches the first storage part (reads on transport path 311 and table 310) and the second storage part (reads on transport path 331 and table 330), where each end is positioned between the two ends of the first and second conveyor (see Fig. 3).  Also note that that the sensor position 322 could reasonably called “standby position” since a position is a location in space not a structural element. 
Tatsutani does not explicitly teach a first pair of measurement units adjacently arranged in front of the second conveyor of the first transport unit and configured to access to one of the samples on the sample rack conveyed by the second conveyor and carry out a test on the sample; and a second pair of measurement units adjacently arranged in front of the second conveyor of the second transport unit and configured to access to one of the samples on the sample rack conveyed by the second conveyor and carry out a test on the sample.
In the related art of sample transport and testing, Hamada teaches a pair of measurement units 2,3 for testing a sample contained in the sample container accommodated in the rack; a rack storage for storing the rack accommodating the sample container from which the sample has been loaded into the test unit; and a transporting part, configured to transport the rack in a first direction and in a second direction that is a reverse direction of the first direction, for transporting the rack in the first direction to the rack storage (standby position 432) and transporting the rack stored in the rack storage in the second direction to a sample loading position at which the sample is loaded from the rack into the test unit.  Hamada teaches control section 51 is configured to use measurement results transmitted from the first measurement unit 2 and the second measurement unit 3 to analyze components that are analysis subjects, and obtain results of the analysis. Further, the control section 51 is configured to determine, based on the received measurement results, whether or not it is necessary to perform retesting of the measured samples (i.e., retest determination). When retesting is determined to be necessary for a sample, the sample is transported to a measurement unit again. Then, retesting of the sample is performed. Hamada recognizes that analyzers which use standby position 43f of the first rack storage 432. Here, as shown in STATE 16 of FIG. 19, the preceding rack 101 comes into a standby state at the standby position 43f. Then, at step S26 of FIG. 12, it is determined based on retest determination results whether or not a sample to be retested is present in the preceding rack 101. When there is no sample to be retested in the preceding rack 101, the processing returns to step S23, and then it is determined again for all the samples accommodated in the preceding rack 101 whether or not there is a possibility of retesting. Accordingly, steps S23, S25 and S26 are repeated until retest determination results are obtained for all the samples for which retest determination results have not been obtained yet. During this period, the preceding rack 101 stands by at the standby position 43f of the first rack storage 432.  Like Tatsutani, Hamada also teaches a first storage part 41 and configured to store one or more sample racks transported from the first conveyor and to supply the sample racks to one end of the second conveyor; and a second storage part 42 disposed between the first conveyor and the second conveyor and configured to receive the sample rack exited from another end of the second conveyor and to supply the sample rack to the first conveyor, he first and second measurement units are arranged to remove a sample container from the sample rack at a first take-out position and a second take-out position, respectively, on the second conveyor for measurement, the first take-out position being spaced in the first direction with a width of one or more sample racks from the one end on the second conveyor, and the second take-out position defined spaced in the second direction with a width of one or more sample racks from the another end on the second conveyor, and the sample rack is retained at the another end of the second conveyor until a necessity of retest is determined for each of the samples on the sample rack (see para [0056] et seq.) 
Hamada recognizes that analyzer system where the transporting line is capable of transporting racks only in a single direction from the analyzing unit to the standby unit or to the collecting unit, the transporting line cannot transport a rack that holds samples that require retesting, from the standby unit to the analyzing unit. For this reason, it is necessary to provide, separately from the transporting line, the returning line for transporting the rack from the standby unit to the upstream side of the transporting line. This results in a problem that the analyzing apparatus becomes large sized (see para [0006] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art to have substituted the multiple, single direction transporting lines in Tatsutani with one single bi-directional transporting line, like that taught in Hamada, for the expected benefit of decreasing overall analyzer footprint.
As to claim 2, Hamada teaches the second transport path is configured to convey the sample rack a first direction from the first measurement unit to the second measurement unit and from the second measurement unit to the first measurement unit in a second direction opposite to the first direction such that the second transport path moves the sample rack back and forth between the first measurement unit and the second measurement unit to distribute the sample containers held on the sample rack to the first measurement unit and the second measurement unit (see Fig. 2).
As to claim 3, Hamada teaches each of the first and second transport units includes a mechanism configured to hold the sample rack in storage 432 and operate so as to convey the sample rack on the first and second directions in the second transport path (see Fig. 2).
As to claims 4 and 30, Hamada teaches each of the first and second transport units is configured to keep the sample rack at a standby position on the single straight rack of the second transport path unit a necessity of retest is determined for all of the samples on the sample rack (see para [0054] et seq. and Fig. 1).
As to claims 5 and 31, Hamada teaches that if the retest is determined to be conducted each of the first and second transport units causes the second transport path to convey the sample rack to the second measurement unit (see Figs. 17 and 18).
As to claim 6, Hamada teaches each of the first and second transport units includes a first storage part 41 that is disposed between the first transport path and the second transport path, and at which the sample rack received from the first transport path can be temporarily stored before being supplied to the second transport path and a second storage part 42 that is disposed between the first transport path and the second transport path, and at which the sample rack received from the second transport path can be temporarily stored before being supplied to the first transport path.
As to claim 7, Tatsutani teaches each of the first and second transport units includes a rack feeder (322) configured to feed the sample rack transported along the first transport path to the first storage part, wherein the rack feeder is movable between a retreat position where the rack feeder does not hinder transport of the sample rack along the first transport path and a stop position where the rack feeder stops the sample rack transported along the first transport path, and configured to feed the sample rack stopped at the stop position to the first storage part (see para [0037] et seq. and Fig. 4).
As to claim 8, it is expected that in the apparatus of Hamada each of the first and second transport units is configured to keep the sample rack in the second storage part until a necessity of retest is determined for all the samples on the sample rack (see [0061] et seq.)  Hamada also recognizes that storage in the storage part is well known in the art (see para [0006] et seq.) 
As to claim 9, Tatsutani teaches the first transport unit is configured to convey the sample rack out from the first transport unit through the exit, the second transport unit 3b is configured to convey the sample rack, that is conveyed out from the exit of the first transport unit to either of the first and second measurement units through the second transport path for carrying out the retest (see para [0039] et seq.)
As to claim 10, Hamada teaches the second transport path is configured to convey two sample racks independently on the single straight track, see Fig. 18.
As to claim 11, Tatsutani teaches a loader unit 22 disposed next to the first transport unit and is configured to stock a plurality of sample racks and send one of the stocked sample racks into the first transport unit via the entry.
As to claim 12, Tatsutani implicitly teaches a transport controller 5 programed to determine a destination of the sample rack loaded on the loader unit (all parts of analyzer are in communication and designed to send the sample to either analyzer units 41).
As to claim 14, Tatsutani implicitly teaches the transport controller 5 is programed to control the first and second transport units such one of sample racks stocked at the loader unit is conveyed by the first transport unit to the first pair of measurement units and another one of the sample racks is conveyed by the second transport unit to the second pair of measurement units (see entire translation).
As to claim 25, it is expected in Tatsutani that a first computer controls the first pair of measurement units and a second computer controls the second pair of measurement, especially since controls are needed to operate the analyzers 41.
As to claim 26, Hamada teaches the sample rack is shuttled, on the single straight track, between the first measurement unit and the second measurement unit so as to distribute the samples (see Fig. 1).
As to claim 29, Hamada teaches testing the distributed sample at the measurement units to generate a test result (see para [0039] et seq.)
As to claim 32, the combination of Tatsutani and Hamada teaches setting the destination of the sample rack so as to balance measurement load of the first pair of measurement unit and the second pair of measurement units (see para [0031] of Tatsutani which would balance the destination between similar measuring units 51, 52, and 53).
As to claim 33, as best understood, Tatsutani teaches take out positions on the second conveyor where the sample rack is taken out from the second conveyor to the measurement units are inside a storage section (see Fig. 4 and para [0065] et seq.)
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Tatsutani reference, not Hamada, is relied upon for the teaching of the first storage part (reads on transport path 311 and table 310) and the second storage part (reads on transport path 331 and table 330), where each end is positioned between the two ends of the first and second conveyor (see Fig. 3).  Also note that that the sensor position 322 could reasonably called “standby position” since a position is a location in space not a structural element.   
Applicant also argues that measurement units of the references Tatsutani and Hamada are not capable of measuring different quantities.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measurement units capable of different quantities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  Nevertheless, as pointed out by applicant on page 14 of the instant response, the two measurement units can measure CBC plus DIFF while another measurement unit 41 can measure CBC, DIFF and RET.  Thus, Tatsutani teaches the actual claim limitation of “the first measurement unit is “capable of” performing testing of a first measurement item and the second measurement unit is “capable” of performing testing of the first measurement item and a second measurement item.  That is, the first and second measurement unit teach testing a first measurement item (e.g., CBC/DIFF) and the second measurement item is capable of testing the first measurement item (e.g., CBC/DIFF)  and a second measurement item (RET). 
Thus, for the reasons delineated above, the claims remain rejected over the prior art.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798